DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 15/760,971 (now US Patent 11,020,411), which is a 35 USC 371 National Stage filing of international application PCT/US2016/052531, filed September 19, 2016, which claims priority under 35 USC 119(e) from US Provisional application 62/219,998, filed September 17, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2021, August 10, 2021 and December 29, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Status of Claims
Currently, claims 22-31, 48, 49, 57, 58, 61, 62, 65-67 and 71 are pending in the instant application and under consideration herein.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31, 48, 49, 57, 58, 61, 62, 65-67 and 71 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "when X is OH, 
    PNG
    media_image1.png
    45
    45
    media_image1.png
    Greyscale
is not CH2OH,…CH2CH2OH, CH2CH2CH2OH, or (CH2)5CH(CH3)2.”  There is insufficient antecedent basis for this limitation in the claim since the definition of 
    PNG
    media_image1.png
    45
    45
    media_image1.png
    Greyscale
 does not allow for the moiety to begin with a CH2 group (neither Y nor R6 may be H).  Since the dependent claims do not remedy this issue, they are also rejected as indefinite.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1568923-81-8, which has an entry date of 14 March 2014.

Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.

The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    319
    177
    media_image4.png
    Greyscale
 which reads on the second compound (first row) recited in claim 48.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.


Claim(s) 22-27, 49, 57, 58, 61, 62 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,838,574 (“the ‘574 publication”).

The ‘574 publication teaches compounds of the formula 
    PNG
    media_image5.png
    54
    116
    media_image5.png
    Greyscale
as active ingredients in a medicament, where the R1 moiety is a dicarba-closo-dodecaboranyl group (see Abstract and column 4.)  As particular examples of the formula described in the prior art, the ‘574 publication teaches compounds BE150 and BE121: 
    PNG
    media_image6.png
    67
    209
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    78
    207
    media_image7.png
    Greyscale
respectively.
The prior art compounds read on the instantly claimed Formula IV where X is OH; Q is unsubstituted dicarba-closo-dodecaborane; R6 is methyl and Y is O or OR2’ where R2’ is H.  Finally, regarding the composition required by instant claim 57, the prior art teaches formulations of the anticipatory compounds in Tables 5 and 6.  With respect to the claimed methods, the prior art teaches that medicaments comprising the anticipatory compounds are useful for treatment of cancer, rheumatism, arteriosclerosis, diabetes, rejection reaction after organ transplantation, and graft versus host disease.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claimed invention is taught and the claims are anticipated.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28, 49, 57, 58, 61, 62 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,838,574 (“the ‘574 publication”).
Applicant’s claims are drawn to compounds having the structural formula depicted in claim 22, with dependent claims requiring further limitations on the claimed structure and dependent claim 57 requiring a pharmaceutical composition comprising the claimed compounds.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The ‘574 publication teaches compounds of the formula 
    PNG
    media_image5.png
    54
    116
    media_image5.png
    Greyscale
as active ingredients in a medicament, where the R1 moiety is a dicarba-closo-dodecaboranyl group (see Abstract and column 4.)  As particular examples of the formula described in the prior art, the ‘574 publication teaches compounds BE150, BE120-BE123, BE130 and BE110: 
    PNG
    media_image6.png
    67
    209
    media_image6.png
    Greyscale
, 
    PNG
    media_image8.png
    65
    200
    media_image8.png
    Greyscale
,
    PNG
    media_image7.png
    78
    207
    media_image7.png
    Greyscale
, 
    PNG
    media_image9.png
    94
    219
    media_image9.png
    Greyscale
,
    PNG
    media_image10.png
    66
    203
    media_image10.png
    Greyscale
(col. 16), and
    PNG
    media_image11.png
    57
    215
    media_image11.png
    Greyscale
(col. 14), respectively.
The prior art compounds read on the instantly claimed Formula IV where where X is OH; Q is unsubstituted dicarba-closo-dodecaborane; R6 is alkyl and Y is O or OR2’ where R2’ is H.   Finally, regarding the composition required by instant claim 57, the prior art teaches formulations of the above compounds in Tables 5 and 6.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the instant compounds and the prior art is that, while the prior art compounds anticipate some embodiments of the instant claims, the prior art compounds are homologs of the instant claimed compounds where the instant R6 alkyl group is larger than methyl (for example in the scope required by claim 28).  

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., as pharmacological agents useful for application in 10Boron-Neutron Capture Therapy).
One skilled in the art at the time the invention was made would thus have been motivated to prepare products embraced by the prior art to arrive at the instant claimed products with the expectation of obtaining additional pharmacological agents useful for the same purpose as described in the prior art.  When seeking to develop further agents useful for the same purpose, the skilled artisan would have been motivated to use the preferred/exemplified compounds disclosed by the ‘574 publication as a starting point for experimentation.  These preferred embodiments were disclosed as being useful for the purpose disclosed by the prior art.
With respect to the preferred embodiments taught by the prior art, to those skilled in the chemical art, compounds are not patentably distinct when the claimed compounds and the prior art are adjacent members of the same homologous series.  Regarding homologs, MPEP 2144.09.II states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
Further support for this position in the instant case is the fact that the homologs of the instant compounds are encompassed by the generic formula and preferred embodiments taught by the ‘574 publication as described above, as an indication that dicarba-closo-dodecaborane clusters substituted with any lower alkyl were contemplated as part of the prior art disclosure and would have been expected to be useful for the purpose disclosed therein.  In the prior art formula, R1 is defined as a dicarba-closo-dodecaboranyl group which is optionally substituted as defined at column 2, lines 33-39, where lower alkyl is defined as containing from 1 to 6 carbon atoms (column 6, lines 14-24).  Finally, the following more specific definition is recited as a preferred embodiment (col. 7, lines 56-64): 
    PNG
    media_image12.png
    118
    294
    media_image12.png
    Greyscale
.
Further, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute one alkyl substituent for another in the preparation of compounds such as those suggested by ‘574 publication.  The prior art demonstrates preference for compounds which are very structurally similar to the instantly claimed compounds, while further providing both the motivation to use different length alkyl substituents and the reasonable expectation that the resulting compounds would perform the same function as described in the publication.
A person having ordinary skill in the art at the time the invention was made would have been motivated to prepare the homologs of the compounds of the instant claims, and use those homologous compounds for the purpose disclosed by ‘549 publication.  There would have been a reasonable expectation that additional compounds useful for the same pharmacological purpose would be prepared. Therefore, the instantly claimed compounds would have been suggested to one skilled in the art and a prima facie finding of obviousness has been established.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31, 48, 49, 57, 58, 61, 62, 65-67 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,020,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a genus of compounds, compositions and methods of their use wherein the Formula (I) of the conflicting claims (and Formulae (III) and (IV) of dependent claims 4 and 16) fully encompass the formulae of the instant claims.  Additionally, exemplified compounds which support the claimed genus of the ‘411 patent (compounds 11-13, for example) anticipate the instantly claimed formula. Accordingly, since each embodiment of the instantly claimed invention is entirely encompassed by the patented claims, and exemplified compounds in the patented claims anticipate the instantly claimed formulae, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699